Citation Nr: 0601471	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-40 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for service-connected low 
back pain with arthritis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel






INTRODUCTION

The veteran had active service from July 1972 to May 1979 and 
June 1979 to December 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.

REMAND

A preliminary review of the record discloses that the case 
must be returned to the AMC in order to ensure due process.  
The veteran was initially scheduled for a video conference 
hearing before a Veterans Law Judge in January 2006.  In 
January 2006, the veteran requested that he instead be 
scheduled for a travel board hearing.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

The veteran should be scheduled for a 
hearing in Muskogee, Oklahoma before a 
Veterans Law Judge from a traveling 
section of the Board at the next 
available opportunity.

 
The purpose of this REMAND is to satisfy a hearing request.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


